Citation Nr: 1442330	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from January 1988 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system reveals VA treatment records from the VA Medical Center (VAMC) in Tuscaloosa, Oklahoma from February 2010 to October 2012 that have been reviewed by the RO and the Board as well as documents that are duplicative of those in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) does not reveal any documents pertinent to the appeal. 


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD) evaluated as 30 percent disabling from March 1, 2010 and 50 percent disabling from October 23, 2010; for chronic fatigue syndrome evaluated as 10 percent disabling and for tinnitus evaluated as 10 percent disabling.  This results in a combined evaluation of 50 percent from March 1, 2010 and 60 percent from October 23, 2010.  

2.  The preponderance of the evidence is against finding that the Veteran's service-connected disabilities are of a sufficient severity to render him unable to secure and follow a substantially gainful occupation. 

2.  For most of the pendency of the claim, the Veteran has been engaged in substantially gainful employment.  



CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002 & 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. § 5103; 5103A, 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of letters sent to the Veteran in April 2010 and December 2010 that informed him of his duty and the VA's duty for obtaining evidence.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In regard to the TDIU claim, the Board acknowledges that the Veteran was not afforded statutory notice prior to an initial decision.  Nevertheless, the timing deficiency was cured by subsequent adjudication of the claim in the October 2013 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Therefore, with respect to the timing requirement for the notice, the Board concludes that to proceed with adjudication of this case at this time is not prejudicial to the Veteran.

VA also has a duty to assist the Veteran in the development of the claims.  In this case, the Veteran's service treatment and personnel records, VA treatment records, lay statements and a completed VA Form 21-8940 Application for Increased Compensation based on Unemployability have been obtained.

The Veteran was also afforded multiple VA examinations throughout the appeal period.  In August 2012, the Veteran was provided examinations to consider the effects of his service-connected disabilities on his ability to work.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and fully address the criteria relevant to making a determination.  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Applicable Laws

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner war.  38 C.F.R. § 4.16(a).  

Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

III.  Factual Background and Analysis

In this case, the Veteran is currently service connected for PTSD with a 50 percent disability rating; for chronic fatigue syndrome with a 10 percent disability rating; and for tinnitus with a 10 percent disability rating.  The Veteran's combined disability rating totals 50 percent from March 1, 2010 and 60 percent from October 23, 2010.  As such, the combined evaluation falls short of the threshold requirement for consideration of entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  The February 2011 VA examiner attributed the Veteran's chronic fatigue syndrome in equal parts to his PTSD and to his service in Southwest Asia, thereby raising the argument that he meets the schedular criteria for TDIU under the theory of common etiology.  Even assuming however, that the Veteran did meet the schedular criteria, the Board finds that the Veteran's service-connected disabilities do not render him unable to obtain and maintain substantially gainful employment.   

With respect to schedular ratings, it is recognized that the Board is precluded from assigning an extraschedular rating in the first instance.  However, the Board must specifically adjudicate the issue of whether referral for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

The Board finds that assignment of a TDIU on an extraschedular basis is not warranted.  The Veteran's primary contention is that since discharge from active service, he has been unable to maintain gainful employment and that his erratic work history, including periods of unemployment, are a result of his PTSD and chronic fatigue syndrome.  When considering multiple factors such as the severity of the Veteran's service-connected disabilities, his employment history, educational and vocational attainment, and all other factors that bear on his employability (or lack thereof), there is no indication that the Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96;  38 C.F.R. § 4.16(b).

Here, the Veteran provided a detailed educational and employment history.  The Veteran indicated that he completed one year of college and with the exception of one year of unemployment, he worked at least 40 hours per week in car sales between May 2007 and January 2012.  See April 2012 TDIU application (VA Form 21-8940).  The Veteran stated that he held over a dozen different jobs in over 20 years with a total of 6 moves.  He endorsed several PTSD symptoms which negatively affected his ability to maintain a steady job. He reported depression, anxiety, lack of motivation, fatigue, irritability, sleep impairment as well social isolation, hypervigilance and difficulty concentrating.  The Veteran admitted to having problems with responsibility and commitment and often having conflicts with fellow employees and supervisors.  See March 2010 VA treatment record and April 2010 Vet statement.

The Veteran was afforded multiple examinations for his service connected disabilities during the course of the appeal period.  It is important to note that most of the VA examinations were conducted during the periods in which the Veteran claimed he was unemployed.  The Veteran contends that he was unemployed from February 2010 to May 2011 and from February 2012 to February 2013.  See April 2012 VA Form 21-8940 and August 2013 VA PTSD examination. 

In the May 2010 VA PTSD examination, the examiner stated that the Veteran's PTSD was chronic, moderately severe, and had a moderate impact on social and occupational functioning causing reduced reliability and productivity.  The examiner concluded that the Veteran did not have total occupational and social impairment from PTSD and the Veteran's symptoms included irritability, avoidance behavior, sleep disturbance and hypervigilance.  The VA examiner noted that with PTSD treatment, there was a good prognosis for improvement of his symptoms.  At the time of the examination, the Veteran was employed in landscaping, although on his TDIU application, he reported he was unemployed at the time.

In the February 2011 VA examination for chronic fatigue syndrome, the Veteran was noted to be unemployed and reported memory loss, decreased concentration, poor social interactions, difficulty following instructions, weakness, fatigue and painful joints which impacted his occupational activities and caused increased absenteeism.  The examiner noted that the Veteran's PTSD, including PTSD medications, contributed to the Veteran's fatigue, memory impairment and sleep disturbance.  The January 2012 audio examination revealed that the Veteran's tinnitus did not impact the Veteran's ability to work, nor has the Veteran asserted such. 

From June 2010 through June 2011, the Veteran frequently sought treatment for his PTSD.  During this time, the Veteran was either unemployed or working part-time as a landscaper.  The evidence of record does not contain any indication that the Veteran would have been unable to obtain work due to his service-connected conditions.  In fact, the Veteran was noted to have intact judgment, good insight, linear thought process and normal speech.  He did not exhibit psychosis or perceptual disturbance or hopelessness about the present or future.  The Veteran was cooperative, alert and neatly dressed and admitted that psychotropic medications were helpful.  During a mental health visit in June 2010 the Veteran stated that he wanted to better manage his emotions so that he could return to work, but as the psychologist shared coping strategies, he observed that the Veteran became more comfortable with the idea of not wanting to work full-time.  

In the August 2012 VA examinations, the VA examiners were specifically asked to consider and discuss the effects of the Veteran's service-connected disabilities on employability.  The medical opinions are adequate and are afforded considerable probative weight because the examiners discussed the Veteran's medical history, described the service-connected disabilities and their effect on employability in sufficient detail and supported all conclusions with analysis.  The VA examiner for chronic fatigue syndrome stated Veteran may become fatigued from strenuous activity.  The PTSD examiner noted that the Veteran was mildly impaired in his ability to engage in physical and sedentary employment as indicated by his current full-time employment at Lowe's and his self-reported job satisfaction.  The examiner remarked that the Veteran experienced mild occupational and social impairment which decreased work efficiency and ability to perform occupational tasks.  The VA hearing loss and tinnitus examiner noted that the Veteran's tinnitus would not impact his ability to be gainfully employed.  

Review of the evidence of record shows that the Veteran is currently employed full-time for Lowe's.  See August 2013 VA PTSD examination and Veteran's November 2013 statement.  Furthermore, the Veteran admitted to working overtime in his current position.  See August 2013 VA chronic fatigue syndrome examination.  In essence, because the Veteran is working full-time, a TDIU is not warranted as this benefit is only contemplated for those who are unable to secure and follow a substantially gainful occupation.  The evidence indicates that the Veteran was able to obtain full time employment for much of the past several years, even working in excess of 40 hours in most instances, and with very few days off due to illness.  See April 2012 VA Form 21-8940.  Although the Veteran has had two gaps in employment since 2007, the factual findings above reflect that during these time periods, the Veteran's service connected disabilities did not render him unable to obtain substantially gainful employment.  This is particularly true in light of his gainful employment before and after these gaps. 

The Board acknowledges that the Veteran has some limitations due to his service-connected disabilities of chronic fatigue syndrome and PTSD.  However, the Veteran's symptoms have been contemplated by the evaluations assigned for each disability.  The fact that a veteran has a history of occasional unemployment or has difficulty maintaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment.  Although the VA examiner for chronic fatigue syndrome stated that strenuous activity would result in fatigue, there is no basis upon which the Board can conclude that the Veteran's service-connected disabilities produce his inability to maintain even sedentary employment.  The evidence of record reflects that the Veteran was able to work for many years in full-time car sales and occasionally when unemployed, in part-time landscaping, despite ongoing difficulties with PTSD and chronic fatigue syndrome. 

In sum, while the Veteran did not maintain continuous employment throughout the pendency of the claim, the above evidence does not establish that his service-connected disabilities precluded gainful employment at any time during the pendency of the claim. 

IV. Conclusion

The Veteran is currently considered gainfully employed in a full-time position at Lowe's and the evidence of record indicates that for a significant portion of the appeal period, the Veteran was able to obtain and maintain gainful employment that was neither marginal or sporadic.  Moreover, VA medical opinions indicate that the Veteran's service-connected disabilities are not of a severity to render him unable to secure or follow a substantially gainful occupation.  Nevertheless, applicable regulations place responsibility for the ultimate TDIU determination on the VA and not a medical examiner.   See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Therefore, based on the foregoing discussion, the preponderance of the evidence is against the Veteran's claim for entitlement to TDIU.  The benefit of the doubt doctrine is thus not for application and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to TDIU is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


